Response After Non-Final Office Action
This Office action is in response to the Pre-Brief Appeal Conference decision 
filed on 08/05/2022. 
Claims 1-22 are pending in the application.
Claims 1-22 are rejected.
Claims 1 and 16 are currently amended.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Prosecution Reopened
In view of the Pre-Brief Appeal Conference decision filed on August 5, 2022, 
PROSECUTION IS HEREBY REOPENED. The Office Action is set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Arguments
Applicant’s arguments filed July 11, 2022 have been considered but are moot 
because the arguments do not apply to the references being used in the current rejection.
Examiner thanks the applicant for the modifications made to address the 
previously presented claim objection.  A new claim objection that is noted below.

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informality: 
“an element B consists of at least one element selected from a group consisting of: Nb, Ta, Sb, Ti, Zr, Sn, Ru, Fe, V, Sc, C, Ga, Al, Si, Mn, Zr, and Tl” 
should be 
--an element B consists of at least one element selected from a group consisting of: Nb, Ta, Sb, Ti, Zr, Sn, Ru, Fe, V, Sc, C, Ga, Al, Si, Mn, and Tl--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12, and 13-20 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Helmfrid et al. (U.S. Patent No. 5,854,870; hereinafter “Helmfrid”).
Regarding claim 1, Helmfrid discloses a method for producing a layer of composition AA'BO3 (Fig. 10; [Column 20, lines 36-38] – Li(Na/K)NbBO3) wherein an element A (Fig. 10, 1; [Column 20, line 1] - Li) consists of at least one element selected from the group consisting of: Li, Na, K, Ca, Mg, Ba, Sr, Pb, La, Bi, Y, Dy, Gd, Tb, Ce, Pr, Nd, Sm, Eu, Ho, Zr, Sc, Ag, and Tl, and wherein an element B (Fig. 10, 1; [Column 20, line 1] – Nb) consists of at least one element selected from a group consisting of: Nb, Ta, Sb, Ti, Zr, Sn, Ru, Fe, V, Sc, C, Ga, Al, Si, Mn, Zr, and Tl, the method comprising: 
- providing (Fig. 10, 1) a donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3) of composition ABO3 (Fig. 10, 1; [Column 20, line 1] – LiNbBO3), 
- forming (Fig. 10) a layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) by thinning (Fig. 10) the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3), 
- before and/or after the thinning (Fig. 10) of the donor substrate (Fig. 10, 1; [Column 20, line 1] - LiNbBO3), exposing (Fig. 10; [Column 20, lines 36-38]) the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) 
to a medium (Fig. 10; [Column 20, lines 36-38] – Na/K) containing ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of an element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) belonging (Fig. 10; [Column 20, lines 1 and 36-38]) to the same list of elements (Fig. 10; [Column 20, lines 1 and 36-38]) as the element A (Fig. 10; [Column 20, lines 36-38] – Na/K), the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) being different (Fig. 10; [Column 20, lines 36-38] – Na/K) from the element A (Fig. 10, 1; [Column 20, line 1] - Li), such that the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A’ (Fig. 10; [Column 20, lines 36-38] – Na/K) penetrate (Fig. 10; [Column 20, lines 36-38]) into the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning – LiNbBO3) to form (Fig. 10; [Column 20, lines 36-38]) the layer of composition AA'BO3 (Fig. 10, 3; [Column 20, lines 36-38] – Li(Na/K)NbBO3). 
Regarding claim 2, Helmfrid discloses the method of claim 1, wherein the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) penetrate (Fig. 10; [Column 20, lines 36-38]) into the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning – LiNbBO3) by an ion exchange mechanism (Fig. 10; [Column 20, lines 36-38]).  
Regarding claim 3, Helmfrid discloses the method of claim 1, wherein the medium (Fig. 10; [Column 20, lines 36-38] – Na/K) containing the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) is a liquid (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) and the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is immersed (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) in a bath (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) of the liquid (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions).
Regarding claim 4, Helmfrid discloses the method of claim 1, wherein the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is immersed (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) in a bath (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) comprising an acid solution of a salt (Fig. 10; [Column 20, lines 36-38] – Na/K alkali ions) comprising the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K).
Regarding claim 9, Helmfrid discloses the method of claim 8, further comprising at least one heat treatment step (Fig. 10; [Column 20, lines 23-25 and 31-34]) for diffusing (Fig. 10; [Column 20, lines 31-34]) implanted ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) into the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3). 
Regarding claim 8, Helmfrid discloses the method of claim 1, wherein the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) penetrate (Fig. 10; [Column 20, lines 36-38]) into the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) by implantation (Fig. 10; [Column 20, lines 31-38]).
Regarding claim 10, Helmfrid discloses the method of claim 1, wherein the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is monocrystalline (Fig. 10; [Column 21, lines 24-25]).  
Regarding claim 11, Helmfrid discloses the method of claim 1, wherein the thinning (Fig. 10) of the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3) comprises applying (Fig. 10) a receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) on the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3), the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) being at an interface (Fig. 10) between the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) and the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3), and transferring (Fig. 10; [Column 20, lines 36-38]) the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) onto the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate).  
Regarding claim 12, Helmfrid discloses the method of claim 11, wherein the application (Fig. 10) of the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) comprises deposition (Fig. 10) the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) on the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3).  
Regarding claim 13, Helmfrid discloses the method of claim 11, wherein the application (Fig. 10) of the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) comprises bonding (Fig. 10; [Column 20, lines 36-38]) of the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) on the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3).  
Regarding claim 14, Helmfrid discloses the method of claim 11, wherein the thickness (Fig. 10) of the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is less than 20 μm (Fig. 10; [Column 21, lines 4-5]). 
Regarding claim 15, Helmfrid discloses the method of claim 11, wherein at least one electrically insulating layer (Fig. 10; [Column 20, line 1-7] – Ti/Cr) and/or at least one electrically conducting layer (Fig. 10; [Column 20, line 1-7] – Ti/Cr) is formed at an interface (Fig. 10; [Column 20, line 1-7]) between the receiver substrate (Fig. 10; [Column 20, lines 36-38] – Na/K substrate) and the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3). 
Regarding claim 16, Helmfrid discloses the method of claim 1, wherein the thickness (Fig. 10) of the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is greater than 2 μm (Fig. 10; [Column 21, lines 38-40]), the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) being self-supporting (Fig. 10) after the thinning (Fig. 10) of the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3).
Regarding claim 17, Helmfrid discloses the method of claim 11, wherein the thinning (Fig. 10) of the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3) comprises: - forming (Fig. 10) a weakened zone (Fig. 10, 2) in the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3) so as to delineate (Fig. 10) the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3), and – detaching (Fig. 10C; [Column 20, lines 18-19]) the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) from the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3) along the weakened zone (Fig. 10, 2). 
Regarding claim 18, Helmfrid discloses the method of claim 17, wherein the weakened zone (Fig. 10, 2) is formed (Fig. 10) by ion implantation (Fig. 10; [Column 20, lines 31-38]) in the donor substrate (Fig. 10, 1; [Column 20, line 1] – LiNbBO3).
Regarding claim 19, Helmfrid discloses the method of claim 1, wherein the element A (Fig. 10, 1; [Column 20, line 1] - Li) is lithium (Fig. 10, 1; [Column 20, line 1] - Li) and the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) is sodium and/or potassium (Fig. 10; [Column 20, lines 36-38] – Na/K).
Regarding claim 20, Helmfrid discloses the method of claim 19, wherein the element B (Fig. 10, 1; [Column 20, line 1] – Nb) is niobium (Fig. 10, 1; [Column 20, line 1] – Nb) and/or tantalum.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Helmfrid in view of Enmoto et al. (U.S. Patent No. 5,227,011; hereinafter “Enmoto”).
Regarding claim 5, Helmfrid teaches the method of claim 1, wherein the medium (Fig. 10; [Column 20, lines 36-38] – Na/K) containing the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) and the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3) is exposed to the medium (Fig. 10; [Column 20, lines 36-38] – Na/K). Helmfrid does not teach a medium in a gaseous phase.
Enmoto, however, does teach a medium ([Column 7, lines 59-60] – Na) in a gaseous phase ([Column 7, lines 67-68] – vapor deposition).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Helmfrid to include the features of Enmoto because it would provide simultaneous variation of the lattice constant and refractive index thereby increasing control of the lattice constant and refractive index during content adjustment. 
Regarding claim 6, Helmfrid teaches the method of claim 1, wherein the medium (Fig. 10; [Column 20, lines 36-38] – Na/K) containing the ions (Fig. 10; [Column 20, lines 36-38] – Na/K ions) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K), a layer of the medium (Fig. 10; [Column 20, lines 36-38] – Na/K) being deposited (Fig. 10; [Column 20, lines 36-38]) on the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3). Helmfrid does not teach a medium in a solid phase.
Enmoto, however, does teach a medium in a solid phase ([Columns 7-8, lines 67-68] – MBE).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Helmfrid to include the features of Enmoto because it would provide simultaneous variation of the lattice constant and refractive index thereby increasing control of the lattice constant and refractive index during content adjustment. 
Regarding claim 7, Helmfrid as modified teaches the method of claim 6, further comprising at least one annealing step (Fig. 10; [Column 20, lines 23-25 and 31-34]) to cause diffusion (Fig. 10; [Column 20, lines 23-25, 31-34, and 36-38]) of the element A' (Fig. 10; [Column 20, lines 36-38] – Na/K) from the medium (Fig. 10; [Column 20, lines 36-38] – Na/K) the layer of composition ABO3 (Fig. 10, layer on 1 resulting after thinning - LiNbBO3). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Helmfrid in view of Kando et al. (U.S. Publication No. 2010/0088868; hereinafter “Kando”).
Regarding claim 21, Helmfrid teaches the method of claim 1, further comprising the layer of composition AA'B03 (Fig. 10, 3; [Column 20, lines 36-38] – Li(Na/K)NbBO3). Helmfrid does not teach producing a bulk acoustic wave device, comprising forming electrodes on two opposite main faces of a piezoelectric layer. 
Kando, however, does teach a method for producing a bulk acoustic wave device (Fig. 4), comprising forming electrodes (Fig. 4, 14a/16a; [0100]) on two opposite main faces (Fig. 4) of a piezoelectric layer (Fig. 4, 3a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Helmfrid to include the features of Kando because it would reduce deposition on the vibration region thereby decreasing electrical resistance of the wiring.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 
Helmfrid in view of Zinke et al. (U.S. Publication No. 2016/0065162; hereinafter “Zinke”).
Regarding claim 22, Helmfrid teaches the method of claim 1, further comprising: the layer of composition AA'B03 (Fig. 10, 3; [Column 20, lines 36-38] – Li(Na/K)NbBO3). Helmfrid does not teach producing a surface acoustic wave device, the producing comprising forming of two interdigitated electrodes on a surface of a piezoelectric layer.
Zinke, however, does teach producing a surface acoustic wave device (Fig. 6), the producing comprising forming (Fig. 6) of two interdigitated electrodes (Fig. 6, 611) on a surface (Fig. 6) of a piezoelectric layer (Fig. 6, 621).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Helmfrid to include the features of Zinke because it would provide a metalized pattern thereby increasing frequency control.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837